DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
The Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 24 March 2022 is acknowledged. The traversal is on the ground(s) that there would be no undue burden on the Examiner to consider all claims. This issue is moot in view of the cancelation of the claims of Group II.

Claim Objections
Claims 3, 7-8, and 10-11 are objected to because of the following informalities:
In claim 3, “simulates shape” should be replaced with “simulates a shape” or “simulates the shape”.
In claims 7-8 and 10-11, “thermoplastic material” should be replaced with “thermoplastic outsole material” (or similar) to better distinguish between the thermoplastic (outsole) material and the thermoplastic filling material.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the outsole”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 7 will be interpreted as reciting “an outsole” instead. Claim 8 is rejected based on its dependency from claim 7.

Allowable Subject Matter
Claims 1-6 and 9-13 are allowed. Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for making a sole structure with a knitted fabric. A thermoplastic filling material is placed in the knitted fabric, the knitted fabric comprising a space for the thermoplastic filling material to be placed in and an opening communicating with the space. The opening is sealed, and the knitted fabric with the opening sealed is placed into a mold. A heating temperature is applied to melt the thermoplastic filling material of the knitted fabric, and a shape of the knitted fabric is restricted via the mold to make the sole structure. The sole structure includes a compressible elastomer and a knitting texture wrapped around the compressible elastomer and fused with a surface of the compressible elastomer. The compressible elastomer is formed from the thermoplastic filling material after being melted and cooled, and the knitting texture is formed from the knitted fabric and is directly observed from an appearance of the sole structure.
The prior art discloses methods for making sole structures that involve the use of knitted fabric, thermoplastic filling material, and molds. However, the prior art fails to meet each and every limitation of claim 1.
For example, see U.S. Patent No. 9,775,401 (“Cross”), cited in an IDS. Cross discloses shaping a knitted component 260 using a mold 300. See Figures 13 and 15-16 and lines 29-45 in column 13. Cleat members 115 can be reinforced by filling them with a filler 410. See Figures 22-25 and lines 26-33 in column 15. This can also be accomplished during molding using nozzles 353. See Figure 14 and lines 12-30 in column 14. Cross fails to disclose at least 1) sealing an opening communicating with a space in a knitted fabric in which thermoplastic material is placed and 2) placing the knitted fabric with the opening sealed into a mold, as claimed.
U.S. Patent Application Publication No. 2018/0332920 (“Burch”) discloses a textile upper 12 formed from first and second sock portions 20, 30. See Figures 4-5 and paragraph 28. A footbed void 50 is defined between the sock portions 20, 30. See Figure 5 and paragraph 30. A footbed 14 is positioned within the footbed void 50. See Figures 5 and 6 and paragraph 31. A first opening 26 is closed to trap the footbed 14 between first and second lower panels 24, 34. See Figures 5 and 6 and paragraph 48. Optionally, the textile upper 12 is heated such that the first and second lower panels 24, 34 are fused with the footbed 14. See paragraph 49. Alternatively, a plastic or foam material can be injected into a mold cavity to injection mold a footbed 214 onto a first lower panel 224 to replace a step 310 of placing the footbed 214. See paragraph 62 and Figure 9. Burch fails to disclose at least 1) placing a knitted fabric with a sealed opening into a mold, where the opening communicates with a space in which a thermoplastic filling material is placed, and 2) applying a heating temperature to melt the thermoplastic filling material of the knitted fabric, as claimed.
Claims 2-6 and 9-13 are allowed based on their dependency from claim 1. Claims 7-8 contain allowable subject matter based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726